                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


URSULA LENHARDT,                                )
                                                )
                           Plaintiff,           )
                                                )
      vs.                                       )     Case No. 18-4151-SAC-KGG
                                                )
CITY OF MANKATO, KANSAS, et al.,                )
                                                )
                           Defendants.          )
                                                )

                 MEMORANDUM & ORDER ON
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES,
              MOTION TO APPOINT COUNSEL, AND
         REPORT & RECOMMENDATION FOR DISMISSAL

      In conjunction with her federal court Complaint (Doc. 1), Plaintiff Ursula

Lenhardt has also filed an Application to Proceed Without Prepaying Fees or Costs

(“IFP application,” Doc. 3, sealed) with a supporting financial affidavit (Doc. 3-1).

Plaintiff also filed a Motion to Appoint Counsel. (Doc. 4.) After review of

Plaintiff’s motions, as well as the Complaint, the Court GRANTS the IFP

application (Doc. 3), DENIES his request for counsel (Doc. 4), and recommends

Plaintiff’s claims be dismissed for failure to state a viable federal cause of action.

A.    Motion to Proceed IFP.

                                           1 
 
      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff does not indicate her age but

states that she is single with no listed dependents. (Doc. 3, sealed, at 1-2.)

Plaintiff is currently unemployed and lists one prior job as a personal assistant


                                           2 
 
from 2014-17. (Id., at 2-3.) She does not receive government benefits. (Id., at 4-

5.) Plaintiff owns real property, but indicates the house has been ordered to be torn

down. (Id., at 3.) She does not own an automobile. (Id., at 4.) She lists a small

amount of cash on hand. (Id., at 4.) Plaintiff lists small amounts for monthly

expenses, including groceries, and utilities. (Id., at 5.)

      The Court finds that, based on the information provided, Plaintiff’s access to

the Court would be significantly limited absent the ability to file this action without

payment of fees and costs. As such, the Court GRANTS Plaintiff leave to proceed

in forma pauperis. (Doc. 3, sealed.)

B.    Motion to Appoint Counsel.

      Plaintiff has also filed a motion requesting the appointment of counsel.

(Doc. 4.) As an initial matter, the Court notes that there is no constitutional right to

have counsel appointed in civil cases such as this one. Beaudry v. Corr. Corp. of

Am., 331 F.3d 1164, 1169 (10th Cir. 2003). “[A] district court has discretion to

request counsel to represent an indigent party in a civil case” pursuant to 28 U.S.C.

§ 1915(e)(1). Commodity Futures Trading Comm’n v. Brockbank, 316 F. App’x

707, 712 (10th Cir. 2008). The decision whether to appoint counsel “is left to the

sound discretion of the district court.” Lyons v. Kyner, 367 F. App’x 878, n.9

(10th Cir. 2010) (citation omitted).




                                            3 
 
      The Tenth Circuit has identified four factors to be considered when a court is

deciding whether to appoint counsel for an individual: (1) plaintiff’s ability to

afford counsel, (2) plaintiff’s diligence in searching for counsel, (3) the merits of

plaintiff’s case, and (4) plaintiff’s capacity to prepare and present the case without

the aid of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985)

(listing factors applicable to applications under the IFP statute); Castner v.

Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir. 1992) (listing

factors applicable to applications under Title VII). Thoughtful and prudent use of

the appointment power is necessary so that willing counsel may be located without

the need to make coercive appointments. The indiscriminate appointment of

volunteer counsel to undeserving claims will waste a precious resource and may

discourage attorneys from donating their time. Castner, 979 F.2d at 1421.

      As discussed in Section A., supra, based on the information provided to the

Court, Plaintiff’s financial situation would make it impossible for her to afford

counsel. The second factor is Plaintiff’s diligence in searching for counsel. Based

on the information contained in the form motion, Plaintiff has been diligent, but

unsuccessful, in attempting to secure legal representation. (Doc. 4.) As for the

next factor, the Court has concerns regarding the viability of Plaintiff’s claims in

federal court, as discussed in Section C., infra. See McCarthy, 753 F.2d at 838-39

(10th Cir. 1985); Castner, 979 F.2d at 1421. The Court’s analysis thus turns to the


                                           4 
 
final factor, Plaintiff’s capacity to prepare and present the case without the aid of

counsel. Castner, 979 F.2d at 1420-21.

      In considering this factor, the Court must look to the complexity of the legal

issues and Plaintiff’s ability to gather and present crucial facts. Id., at 1422. The

Court notes that the factual and legal issues in this case are not unusually complex.

Cf. Kayhill v. Unified Govern. of Wyandotte, 197 F.R.D. 454, 458 (D.Kan. 2000)

(finding that the “factual and legal issues” in a case involving a former employee’s

allegations of race, religion, sex, national origin, and disability discrimination were

“not complex”).

      The Court sees no basis to distinguish Plaintiff from the many other

untrained individuals who represent themselves pro se on various types of claims

in Courts throughout the United States on any given day. Although Plaintiff is not

trained as an attorney, and while an attorney might present this case more

effectively, this fact alone does not warrant appointment of counsel. As such, the

Motion to Appoint Counsel (Doc. 4, sealed) is DENIED.

C.    Sufficiency of Complaint and Recommendation for Dismissal.

      Pursuant to 28 U.S.C. §1915(e)(2), a court “shall dismiss” an in forma

pauperis case “at any time if the court determines that . . . the action or appeal –

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from


                                           5 
 
such relief.” “When a plaintiff is proceeding in forma pauperis, a court has a duty

to review the complaint to ensure a proper balance between these competing

interests.” Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG,

2013 WL 5797609, at *1 (D. Kan. Sept. 30, 2013). The purpose of § 1915(e) is

“the prevention of abusive or capricious litigation.” Harris v. Campbell, 804

F.Supp. 153, 155 (D.Kan. 1992) (internal citation omitted) (discussing similar

language contained in § 1915(d), prior to the 1996 amendment). Sua sponte

dismissal under § 1915 is proper when the complaint clearly appears frivolous or

malicious on its face. Hall v. Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991).

      In determining whether dismissal is appropriate under § 1915(e)(2)(B), a

plaintiff’s complaint will be analyzed by the Court under the same sufficiency

standard as a Rule 12(b)(6) Motion to Dismiss. See Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007). In making this analysis, the Court will accept as true all

well-pleaded facts and will draw all reasonable inferences from those facts in favor

of the plaintiff. See Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.2006). The

Court will also liberally construe the pleadings of a pro se plaintiff. See Jackson v.

Integra Inc., 952 F.2d 1260, 1261 (10th Cir.1991).

      This does not mean, however, that the Court must become an advocate for

the pro se plaintiff. Hall, 935 F.2d at 1110; see also Haines v. Kerner, 404 U.S.

519, 92 S.Ct. 594 (1972). Liberally construing a pro se plaintiff’s complaint means


                                          6 
 
that “if the court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite

proper legal authority, his confusion of various legal theories, his poor syntax and

sentence construction, or his unfamiliarity with pleading requirements.” Hall, 935

F.2d at 1110.

      A complaint “must set forth the grounds of plaintiff’s entitlement to relief

through more than labels, conclusions and a formulaic recitation of the elements of

a cause of action.” Fisher v. Lynch, 531 F. Supp.2d 1253, 1260 (D. Kan. Jan. 22,

2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,

1964-65, 167 L.Ed.2d 929 (2007), and Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.1991) (holding that a plaintiff need not precisely state each element, but must

plead minimal factual allegations on those material elements that must be proved)).

“In other words, plaintiff must allege sufficient facts to state a claim which is

plausible – rather than merely conceivable – on its face.” Fisher, 531 F. Supp.2d

at 1260 (citing Bell Atlantic Corp. v. Twombly, 127 S.Ct. at 1974). Factual

allegations in the complaint must be enough to raise a right to relief “above the

speculative level.” Kay v. Bemis, 500 F.3d at 1218 (citing Bell Atlantic Corp. v.

Twombly, 127 S.Ct. At 1965).

      While a complaint generally need not plead detailed facts, Fed.R.Civ.P. 8(a),

it must give the defendant sufficient notice of the claims asserted by the plaintiff so


                                            7 
 
that they can provide an appropriate answer. Monroe v. Owens, Nos. 01-1186, 01-

1189, 01-1207, 2002 WL 437964 (10th Cir. Mar. 21, 2002). Rule 8(a) requires

three minimal pieces of information to provide such notice to the defendant: (1) the

pleading should contain a short and plain statement of the claim showing the

pleader is entitled to relief; (2) a short and plain statement of the grounds upon

which the court’s jurisdiction depends; and (3) the relief requested. Fed. R. Civ. P.

8(a). After reviewing Plaintiff’s Complaint (Doc. 1) and construing the allegations

liberally, if the Court finds that she has failed to state a claim upon which relief

may be granted, the Court is compelled to recommend that the action be dismissed.

       Plaintiff brings claims for nuisance and trespassing resulting from an

allegedly unpermitted five-hour go-cart rally that occurred on the property adjacent

to hers. Plaintiff contends that these events “contaminated [her] entire back-yard

for the next 2 decades,” destroying a “white truffle grove and valuable organic

herbs.” (Doc. 1, at 3-4.) Plaintiff’s claims are brought against the City of

Mankato, Kansas (for allegedly failing to stop the race), as well as several

individual Defendants, all of whom are, like Plaintiff, residents of the state of

Kansas.

      The Court finds that Plaintiff’s claims are futile because she has failed to

state a claim for which relief can be granted in federal court under the facts alleged.

Simply stated, the causes of action do not arise under federal law. Further,


                                           8 
 
Plaintiff, who resides in Kansas, has failed to establish diversity jurisdiction as to

the named Defendants, all of whom are residents of Kansas, also. The undersigned

Magistrate Judge thus recommends to the District Court that Plaintiff’s claims be

DISMISSED in their entirety.



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

3) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of

Counsel (Doc. 4) is DENIED.

      IT IS RECOMMENDED to the District Court that Plaintiff’s Complaint be

DISMISSED for the failure to state a claim on which relief may be granted. The

Clerk’s office shall not proceed to issue summons in this case.

      IT IS THEREFORE ORDERED that a copy of the recommendation shall be

sent to Plaintiff via certified mail. Pursuant to 28 U.S.C. §636(b)(1), Fed.R.Civ.P.

72, and D.Kan. Rule 72.1.4, Plaintiff shall have fourteen (14) days after service of

a copy of these proposed findings and recommendations to serve and file with the

U.S. District Judge assigned to the case, any written objections to the findings of

fact, conclusions of law, or recommendations of the undersigned Magistrate Judge.

Plaintiff’s failure to file such written, specific objections within the 14-day period




                                           9 
 
will bar appellate review of the proposed findings of fact, conclusions of law, and

the recommended disposition.

      IT IS SO ORDERED AND RECOMMENDED.

      Dated at Wichita, Kansas, on this 3rd day of January, 2019.

                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                         10 
 
